--------------------------------------------------------------------------------

                            TENTH COURT OF APPEALS

Chief Justice
    Tom Gray

Justice
     Rex D. Davis
     Al Scoggins

                          McLennan County Courthouse
                         501 Washington Avenue, Rm 415
                            Waco, Texas 76701-1373
            Phone: (254) 757-5200              Fax: (254) 757-2822



                    Clerk
     Sharri Roessler
                                       
                                 July 27, 2016
                                       

In accordance with the enclosed Memorandum Opinion, below is the judgment in the numbered cause set out herein to be entered in the Minutes of this Court as of the 27[th] day of July, 2016.

10-15-00035-CV	TEXAS A&M UNIVERSITY, MARK HUSSEY, PH.D. IN HIS OFFICIAL CAPACITY AS INTERIM PRESIDENT OF TEXAS A&M AND DAVID VAUGHT, PH.D., INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS DEPARTMENT HEAD OF DEPARTMENT HISTORY v. ERNEST STARKS, PH.D. - ON APPEAL FROM THE 272[ND] DISTRICT COURT OF BRAZOS COUNTY - TRIAL COURT NO. 14-001701-CV-272  -  AFFIRMED IN PART; REVERSED IN PART - Memorandum Opinion by Justice Davis:

"This cause came on to be heard on the transcript of the record, and the same being considered, because it is the opinion of this Court that there was error in that portion of the order of the court below denying Appellee David Vaught's motion for summary judgment; it is therefore ordered, adjudged, and decreed that that portion of the order be, and hereby is, reversed and judgment is here rendered in favor of Appellee David Vaught in his individual capacity.  It is further the opinion of this Court that there was error in that portion of the order of the court below denying Appellee Mark Hussey's and Appellee David Vaught's plea to the jurisdiction; it is therefore ordered, adjudged, and decreed that that portion of the order be, and hereby is, reversed and the cause remanded in accordance with the opinion of this Court.  It is further ordered that the order of the court below, in all other respects, is affirmed.  It is further ordered that Appellee Ernest Starks pay costs of appeal, and that this decision be certified below for observance."